AdaMS, Judge,
delivered the opinion of the court.
A motion has been filed in this case to dismiss the appeal. The grounds of this motion are, that an appeal does not lie directly to this court from the Common Pleas.
This point was directly decided at the last term, in Smith vs. Guerant, (55 Mo., 584). ¥e held in that case, that, according to the act establishing that court, there was no direct appeal to this court. The same point was involved in the case of Ross vs. Murphy and Langshore vs. Kelso, (56 Mo., 45).
In accordance with these decisions, this appeal must be dismissed. The appeal is dismissed ;
Judge Sherwood absent; the other judges concur.